IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                     NOS. PD-0901-20 & PD-0902-20 & PD-0903-20



                              BENSON DORSEY, Appellant

                                              v.

                                 THE STATE OF TEXAS

        ON APPELLANT’S PETITIONS FOR DISCRETIONARY REVIEW
                 FROM THE FIRST COURT OF APPEALS
                          HARRIS COUNTY



       Per curiam.

                                         ORDER


       Appellant was convicted of possession of a controlled substance with intent to deliver

and two counts of unlawful possession of a firearm by a felon. The Court of Appeals

affirmed. Benson v. State, ___S.W.3d___, Nos. 01-18-00520-CR,              01-18-00521-CR,

01-18-00522-CR (Tex. App. - Houston [1st Dist], delivered Dec. Dec. 12, 2019). Appellant

has filed petitions for discretionary review arguing that the court of appeals erred in holding
that two convictions for unlawful possession of a firearm did not violate the constitutional

prohibition against double jeopardy. Before this Court considers Appellant’s petitions, the

Court must determine whether the court of appeals had jurisdiction to entertain Appellant’s

double jeopardy claim following his guilty pleas. T EX. C ODE C RIM. P ROC. art 44.02; T EX.

R. A PP. P. 25.2(a)(2). The parties are instructed to brief the issue:

       Did the court of appeals have jurisdiction to address Appellant’s double jeopardy

       claim since this was a plea bargain case?

The briefs on this issue should be filed with the Clerk of this Court within 15 days.

       The Clerk of this Court will send copies of this order to the Court of Appeals for the

First District, the State Prosecuting Attorney, the District Attorney for Harris County, and

Appellant.


Entered January 13, 2021.
Do Not Publish